Exhibit 10.1

 

STOCKHOLDERS AGREEMENT, dated as of October 31, 2003 (this “Agreement”), between
Teva Pharmaceutical Industries Limited, an Israeli corporation (“Parent”), and
the parties listed on Schedule A attached hereto (the “Stockholders”).

 

WHEREAS, Parent, Silicon Acquisition Sub, Inc., a Delaware corporation and a
wholly owned direct or indirect subsidiary of Parent (“Merger Sub”), and Sicor
Inc., a Delaware corporation (the “Company”), propose to enter into an Agreement
and Plan of Merger dated as of the date of this Agreement (as the same may be
amended or supplemented, the “Merger Agreement”; terms used but not defined
herein shall have the meanings set forth in the Merger Agreement) providing for
the merger of Merger Sub with and into the Company (the “Merger”) upon the terms
and subject to the conditions set forth in the Merger Agreement;

 

WHEREAS, each Stockholder owns (of record and beneficially) the number of shares
of Songbird Common Stock, par value $0.01 per share, set forth opposite such
Stockholder’s name on Schedule A hereto (such shares of Songbird Common Stock
being referred to herein as the “Original Shares”; the Original Shares, together
with any other shares of Songbird Common Stock, other capital stock of the
Company or other voting securities of the Company beneficially owned as of the
date hereof as reflected in Schedule A or acquired (of record or beneficially)
by such Stockholder after the date of this Agreement and during the term of this
Agreement (including through the exercise of any warrants, stock options or
similar instruments), being collectively referred to herein as the “Subject
Shares”); and

 

WHEREAS, as a condition to its willingness to enter into the Merger Agreement,
Parent has required that the Stockholders enter into this Agreement.

 

NOW, THEREFORE, in consideration of the foregoing and the representations,
warranties, covenants and agreements set forth herein and in the Merger
Agreement, the parties hereto agree as follows:

 


SECTION 1.           REPRESENTATIONS AND WARRANTIES OF THE STOCKHOLDERS.  EACH 
STOCKHOLDER HEREBY SEVERALLY REPRESENTS AND WARRANTS TO PARENT AS FOLLOWS:


 


(A)           AUTHORITY; EXECUTION AND DELIVERY; ENFORCEABILITY.


 


(I)            IF SUCH STOCKHOLDER IS OTHER THAN A NATURAL PERSON, SUCH
STOCKHOLDER (X) IS DULY ORGANIZED, VALIDLY EXISTING AND IN GOOD STANDING UNDER
THE LAWS OF ITS JURISDICTION OF ORGANIZATION AND (Y) HAS ALL REQUISITE CORPORATE
POWER AND AUTHORITY TO EXECUTE AND DELIVER THIS AGREEMENT AND TO CONSUMMATE THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.  THE EXECUTION AND DELIVERY OF THIS
AGREEMENT BY SUCH STOCKHOLDER AND THE CONSUMMATION BY SUCH STOCKHOLDER OF THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT HAVE BEEN DULY AUTHORIZED BY ALL
NECESSARY CORPORATE ACTION ON THE PART OF SUCH STOCKHOLDER AND NO OTHER
CORPORATE PROCEEDINGS ON THE PART OF SUCH STOCKHOLDER ARE NECESSARY TO AUTHORIZE
THIS AGREEMENT OR TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT.  THE EXECUTION AND DELIVERY OF THIS AGREEMENT AND THE CONSUMMATION OF
THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT AND COMPLIANCE WITH THE
PROVISIONS OF THIS AGREEMENT DO NOT AND WILL NOT CONFLICT WITH, OR RESULT IN ANY
VIOLATION OR


 

--------------------------------------------------------------------------------


 


BREACH OF, ANY CERTIFICATE OF INCORPORATION OR BY-LAWS, PARTNERSHIP AGREEMENT OR
LIMITED LIABILITY COMPANY AGREEMENT (OR SIMILAR ORGANIZATIONAL DOCUMENTS) OF
SUCH STOCKHOLDER.


 


(II)           IF SUCH STOCKHOLDER IS A NATURAL PERSON, SUCH STOCKHOLDER HAS ALL
POWER AND AUTHORITY TO EXECUTE AND DELIVER THIS AGREEMENT AND TO CONSUMMATE THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.


 


(III)          THIS AGREEMENT HAS BEEN DULY EXECUTED AND DELIVERED BY SUCH
STOCKHOLDER AND CONSTITUTES A VALID AND BINDING OBLIGATION OF SUCH STOCKHOLDER,
ENFORCEABLE AGAINST SUCH STOCKHOLDER IN ACCORDANCE WITH ITS TERMS, SUBJECT TO
BANKRUPTCY, INSOLVENCY, FRAUDULENT TRANSFER, REORGANIZATION, MORATORIUM AND
SIMILAR LAWS OF GENERAL APPLICABILITY RELATING TO OR AFFECTING CREDITORS’ RIGHTS
AND TO GENERAL EQUITY PRINCIPLES.  THE EXECUTION AND DELIVERY OF THIS AGREEMENT
AND THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT AND
COMPLIANCE WITH THE PROVISIONS OF THIS AGREEMENT DO NOT AND WILL NOT CONFLICT
WITH, OR RESULT IN ANY VIOLATION OR BREACH OF, OR DEFAULT (WITH OR WITHOUT
NOTICE OR LAPSE OF TIME, OR BOTH) UNDER, OR GIVE RISE TO A RIGHT OF, OR RESULT
IN, TERMINATION, CANCELLATION OR ACCELERATION OF ANY OBLIGATION OR TO LOSS OF A
MATERIAL BENEFIT UNDER, OR RESULT IN THE CREATION OF ANY LIEN IN OR UPON ANY OF
THE PROPERTIES OR ASSETS OF SUCH STOCKHOLDER UNDER, OR GIVE RISE TO ANY
INCREASED, ADDITIONAL, ACCELERATED OR GUARANTEED RIGHTS OR ENTITLEMENTS UNDER,
ANY PROVISION OF (I) ANY MATERIAL CONTRACT TO WHICH SUCH STOCKHOLDER IS A PARTY
OR ANY OF THE SUBJECT SHARES ARE SUBJECT OR (II) SUBJECT TO THE GOVERNMENTAL
FILINGS AND OTHER MATTERS REFERRED TO IN THE FOLLOWING SENTENCE, ANY (A) LAW OR
(B) JUDGMENT, IN EACH CASE, APPLICABLE TO SUCH STOCKHOLDER OR THE SUBJECT
SHARES, OTHER THAN, IN THE CASE OF THE FOREGOING CLAUSES (I) AND (II), ANY SUCH
CONFLICTS, VIOLATIONS, BREACHES, DEFAULTS, RIGHTS, LOSSES, LIENS OR
ENTITLEMENTS, THAT, INDIVIDUALLY OR IN THE AGGREGATE, WOULD NOT REASONABLY BE
EXPECTED TO IMPAIR THE ABILITY OF SUCH STOCKHOLDER TO PERFORM ITS OBLIGATIONS
UNDER THIS AGREEMENT OR PREVENT OR MATERIALLY IMPEDE OR DELAY THE CONSUMMATION
OF ANY OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.  NO CONSENT OF, OR
REGISTRATION, DECLARATION OR FILING WITH, ANY GOVERNMENTAL ENTITY IS REQUIRED BY
OR WITH RESPECT TO SUCH STOCKHOLDER IN CONNECTION WITH THE EXECUTION AND
DELIVERY OF THIS AGREEMENT BY SUCH STOCKHOLDER OR THE CONSUMMATION BY SUCH
STOCKHOLDER OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR THE COMPLIANCE
BY SUCH STOCKHOLDER WITH THE PROVISIONS OF THIS AGREEMENT, EXCEPT FOR (1)
FILINGS UNDER THE HSR ACT AND ANY OTHER APPLICABLE COMPETITION, MERGER CONTROL,
ANTITRUST OR SIMILAR LAW, (2) FILINGS WITH THE SEC OF SUCH REPORTS UNDER THE
EXCHANGE ACT AS MAY BE REQUIRED IN CONNECTION WITH THIS AGREEMENT AND (3) SUCH
OTHER ITEMS AND CONSENTS THE FAILURE OF WHICH TO BE OBTAINED OR MADE,
INDIVIDUALLY OR IN THE AGGREGATE, WOULD NOT REASONABLY BE EXPECTED TO IMPAIR THE
ABILITY OF SUCH STOCKHOLDER TO PERFORM ITS OBLIGATIONS UNDER THIS AGREEMENT OR
PREVENT OR MATERIALLY IMPEDE OR DELAY THE CONSUMMATION OF ANY OF THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.


 


(B)           THE SUBJECT SHARES.  SUCH STOCKHOLDER IS THE RECORD AND BENEFICIAL
OWNER OF AND HAS GOOD AND VALID TITLE TO, THE ORIGINAL SHARES, FREE AND CLEAR OF
ANY LIENS, OTHER THAN THOSE CREATED OR PERMITTED BY THIS AGREEMENT OR CREATED BY
THE STOCKHOLDER’S AGREEMENT, DATED AS OF NOVEMBER 12, 1996, BETWEEN SONGBIRD AND
RAKEPOLL FINANCE N.V. OR AS WOULD NOT REASONABLY BE EXPECTED TO IMPAIR ANY
STOCKHOLDER’S ABILITY TO PERFORM ITS OBLIGATIONS UNDER THIS AGREEMENT.  AS OF
THE DATE OF THIS AGREEMENT, THE STOCKHOLDER DOES NOT OWN OF RECORD ANY SHARES OF
CAPITAL STOCK OF THE COMPANY OTHER THAN THE ORIGINAL SHARES, NOR DOES SUCH
STOCKHOLDER BENEFICIALLY OWN ANY SHARES OF CAPITAL STOCK OF THE COMPANY OTHER
THAN THE SUBJECT SHARES, AND, EXCEPT AS LISTED ON EXHIBIT A SUCH STOCKHOLDER
DOES NOT OWN (OF RECORD OR BENEFICIALLY) ANY

 

2

--------------------------------------------------------------------------------


 


OPTIONS, WARRANTS, RIGHTS OR OTHER SIMILAR INSTRUMENTS TO ACQUIRE ANY CAPITAL
STOCK OR OTHER VOTING SECURITIES OF THE COMPANY (“SHARE ACQUISITION RIGHTS”). 
SUCH STOCKHOLDER HAS THE SOLE RIGHT TO VOTE THE ORIGINAL SHARES AND TRANSFER (AS
DEFINED IN SECTION 3(C)) THE SUBJECT SHARES, AND NONE OF THE SUBJECT SHARES IS
SUBJECT TO ANY VOTING TRUST OR OTHER AGREEMENT, ARRANGEMENT OR RESTRICTION WITH
RESPECT TO THE VOTING OR THE TRANSFER OF THE SUBJECT SHARES, EXCEPT AS SET FORTH
IN SECTIONS 3 AND 4 OF THIS AGREEMENT OR AS OTHERWISE PERMITTED BY THIS
AGREEMENT.


 


SECTION 2.           REPRESENTATIONS AND WARRANTIES OF PARENT.  PARENT HEREBY
REPRESENTS AND WARRANTS TO EACH STOCKHOLDER AS FOLLOWS:  PARENT IS A CORPORATION
DULY ORGANIZED, VALIDLY EXISTING AND IN GOOD STANDING UNDER THE LAWS OF ITS
JURISDICTION OF INCORPORATION.  PARENT HAS ALL REQUISITE CORPORATE POWER AND
AUTHORITY TO EXECUTE AND DELIVER THIS AGREEMENT AND TO CONSUMMATE THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT AND THE MERGER AGREEMENT
(COLLECTIVELY, THE “TRANSACTIONS”).  THE EXECUTION AND DELIVERY OF THIS
AGREEMENT BY PARENT AND THE CONSUMMATION OF THE TRANSACTIONS HAVE BEEN DULY
AUTHORIZED BY ALL NECESSARY CORPORATE ACTION ON THE PART OF PARENT AND NO OTHER
CORPORATE PROCEEDINGS ON THE PART OF PARENT ARE NECESSARY TO AUTHORIZE THIS
AGREEMENT OR TO CONSUMMATE THE TRANSACTIONS.  THIS AGREEMENT HAS BEEN DULY
EXECUTED AND DELIVERED BY PARENT AND CONSTITUTES A VALID AND BINDING OBLIGATION
OF PARENT, ENFORCEABLE AGAINST PARENT IN ACCORDANCE WITH ITS TERMS.  THE
EXECUTION AND DELIVERY OF THIS AGREEMENT AND THE CONSUMMATION OF THE
TRANSACTIONS DO NOT AND WILL NOT CONFLICT WITH, OR RESULT IN ANY VIOLATION OR
BREACH OF, OR DEFAULT (WITH OR WITHOUT NOTICE OR LAPSE OF TIME, OR BOTH) UNDER,
OR GIVE RISE TO A RIGHT OF, OR RESULT IN, TERMINATION, CANCELLATION OR
ACCELERATION OF ANY OBLIGATION OR TO LOSS OF A MATERIAL BENEFIT UNDER, OR RESULT
IN THE CREATION OF ANY LIEN UPON ANY OF THE PROPERTIES OR ASSETS OF PARENT
UNDER, OR GIVE RISE TO ANY INCREASED, ADDITIONAL, ACCELERATED OR GUARANTEED
RIGHTS OR ENTITLEMENTS UNDER, ANY PROVISION OF (I) THE MEMORANDUM OR ARTICLES OF
ASSOCIATION OR SIMILAR ORGANIZATIONAL DOCUMENTS OF PARENT, (II) ANY CONTRACT
APPLICABLE TO PARENT OR ITS PROPERTIES OR ASSETS OR SUBJECT TO THE GOVERNMENTAL
FILINGS AND OTHER MATTERS REFERRED TO IN THE FOLLOWING SENTENCE, ANY (A) LAWS OR
JUDGMENTS IN EACH CASE, APPLICABLE TO PARENT OR ITS PROPERTIES OR ASSETS, OTHER
THAN, IN THE CASE OF CLAUSES (II) AND (III), ANY SUCH CONFLICTS, VIOLATIONS,
BREACHES, DEFAULTS, RIGHTS, LOSSES, LIENS OR ENTITLEMENTS THAT, INDIVIDUALLY OR
IN THE AGGREGATE, WOULD NOT HAVE A ROBIN MATERIAL ADVERSE EFFECT OR IMPAIR THE
ABILITY OF PARENT TO CONSUMMATE THE TRANSACTIONS OR PREVENT OR MATERIALLY IMPEDE
OR DELAY THE CONSUMMATION OF THE TRANSACTIONS.  NO CONSENT OF, OR REGISTRATION,
DECLARATION OR FILING WITH, ANY GOVERNMENTAL ENTITY IS REQUIRED BY OR WITH
RESPECT TO PARENT IN CONNECTION WITH THE EXECUTION AND DELIVERY OF THIS
AGREEMENT BY PARENT OR THE CONSUMMATION BY PARENT OF THE TRANSACTIONS, EXCEPT
FOR (1) FILINGS UNDER THE HSR ACT AND THE FOREIGN ANTITRUST FILINGS, (2) FILINGS
WITH THE SEC OF SUCH DOCUMENTS UNDER THE SECURITIES ACT AND THE EXCHANGE ACT AS
MAY BE REQUIRED IN CONNECTION WITH THIS AGREEMENT, THE MERGER AGREEMENT AND THE
MERGER, (3) THE FILING OF THE CERTIFICATE OF MERGER WITH THE SECRETARY OF STATE
OF THE STATE OF DELAWARE AND APPROPRIATE DOCUMENTS WITH THE RELEVANT AUTHORITIES
OF THE OTHER JURISDICTIONS IN WHICH THE COMPANY IS QUALIFIED TO DO BUSINESS, (4)
FILINGS WITH THE ISA, THE TASE AND NASDAQ AND (5) SUCH OTHER ITEMS AND CONSENTS,
THE FAILURE OF WHICH TO BE OBTAINED OR MADE, INDIVIDUALLY OR IN THE AGGREGATE,
WOULD NOT HAVE A ROBIN MATERIAL ADVERSE EFFECT OR IMPAIR THE ABILITY OF PARENT
TO CONSUMMATE THE TRANSACTIONS OR PREVENT OR MATERIALLY IMPEDE OR DELAY THE
CONSUMMATION OF THE TRANSACTIONS.

 

3

--------------------------------------------------------------------------------


 


SECTION 3.           COVENANTS OF THE STOCKHOLDERS.  EACH STOCKHOLDER SEVERALLY
COVENANTS AND AGREES AS FOLLOWS:


 


(A)           AT ANY MEETING OF THE STOCKHOLDERS OF THE COMPANY CALLED TO VOTE
UPON THE MERGER AGREEMENT, THE MERGER OR ANY OTHER TRANSACTIONS, OR AT ANY
ADJOURNMENT OR POSTPONEMENT THEREOF, OR IN ANY OTHER CIRCUMSTANCES UPON WHICH A
VOTE, CONSENT, ADOPTION OR OTHER APPROVAL (INCLUDING BY WRITTEN CONSENT
SOLICITATION) WITH RESPECT TO THE MERGER AGREEMENT, THE MERGER OR ANY OTHER
TRANSACTIONS IS SOUGHT, SUCH STOCKHOLDER SHALL VOTE (OR CAUSE TO BE VOTED) ALL
OF THE ORIGINAL SHARES OF SUCH STOCKHOLDER AND ANY OTHER SUBJECT SHARES THEN
OWNED OF RECORD AND BENEFICIALLY BY SUCH STOCKHOLDER IN FAVOR OF THE ADOPTION OF
THE MERGER AGREEMENT AND THE APPROVAL OF THE TERMS THEREOF AND OF THE MERGER AND
EACH OF THE OTHER TRANSACTIONS.


 


(B)           AT ANY MEETING OF THE STOCKHOLDERS OF THE COMPANY OR AT ANY
ADJOURNMENT OR POSTPONEMENT THEREOF OR IN ANY OTHER CIRCUMSTANCES UPON WHICH A
VOTE, CONSENT, ADOPTION OR OTHER APPROVAL IS SOUGHT, THE STOCKHOLDER SHALL VOTE
(OR CAUSE TO BE VOTED) ALL OF THE ORIGINAL SHARES OF SUCH STOCKHOLDER AND ANY
OTHER SUBJECT SHARES THEN OWNED OF RECORD AND BENEFICIALLY BY SUCH STOCKHOLDER
AGAINST, AND SHALL NOT CONSENT IN WRITING TO (AND SHALL CAUSE NOT TO BE
CONSENTED IN WRITING TO), ANY OF THE FOLLOWING (OR ANY AGREEMENT TO ENTER INTO,
EFFECT, FACILITATE OR SUPPORT ANY OF THE FOLLOWING): (I) ANY ACQUISITION
PROPOSAL OR TRANSACTION OR OCCURRENCE THAT IF PROPOSED AND OFFERED TO THE
COMPANY OR ITS STOCKHOLDERS (OR ANY OF THEM) WOULD CONSTITUTE AN ACQUISITION
PROPOSAL (COLLECTIVELY, “ALTERNATIVE TRANSACTIONS”) OR (II) ANY AMENDMENT OF THE
COMPANY’S CERTIFICATE OF INCORPORATION, THE COMPANY’S BY-LAWS OR THE SONGBIRD
STOCKHOLDER RIGHTS PLAN OR OTHER PROPOSAL, ACTION OR TRANSACTION INVOLVING THE
COMPANY OR ANY OF ITS STOCKHOLDERS, WHICH AMENDMENT OR OTHER PROPOSAL, ACTION OR
TRANSACTION WOULD REASONABLY BE EXPECTED TO PREVENT OR MATERIALLY IMPEDE OR
DELAY THE CONSUMMATION OF THE MERGER OR THE OTHER TRANSACTIONS OR CHANGE IN ANY
MANNER THE VOTING RIGHTS OF THE SONGBIRD COMMON STOCK (COLLECTIVELY,
“FRUSTRATING TRANSACTIONS”).


 


(C)           OTHER THAN PURSUANT TO THIS AGREEMENT, SUCH STOCKHOLDER SHALL NOT
(I) SELL, TRANSFER, PLEDGE, ASSIGN OR OTHERWISE DISPOSE OF (INCLUDING BY GIFT)
(COLLECTIVELY, “TRANSFER”) OR ENTER INTO ANY CONTRACT, OPTION OR OTHER
ARRANGEMENT (INCLUDING ANY PROFIT SHARING ARRANGEMENT) WITH RESPECT TO THE
TRANSFER OF, OR THE CREATION OR OFFER OF ANY DERIVATIVE SECURITY IN RESPECT OF,
ANY SUBJECT SHARES OR SHARE ACQUISITION RIGHTS, TO OR WITH ANY PERSON OTHER THAN
PURSUANT TO THE MERGER OR (II) ENTER INTO ANY VOTING ARRANGEMENT, WHETHER BY
PROXY, VOTING AGREEMENT OR OTHERWISE, WITH RESPECT TO ANY SUBJECT SHARES OR
SHARE ACQUISITION RIGHTS, AND SHALL NOT COMMIT OR AGREE TO TAKE ANY OF THE
FOREGOING ACTIONS; PROVIDED THAT, THE FOREGOING REQUIREMENTS SHALL NOT PROHIBIT
ANY TRANSFER UNDER ANY STOCKHOLDER’S WILL OR PURSUANT TO THE LAWS OF DESCENT AND
DISTRIBUTION OR ANY SUCH TRANSFER TO AN IMMEDIATE FAMILY MEMBER OR A FAMILY
TRUST FOR THE BENEFIT OF IMMEDIATE FAMILY MEMBER(S), SO LONG AS, IN EACH CASE,
AS A PRECONDITION TO SUCH TRANSFER THE TRANSFEREE:  (X) EXECUTES A COUNTERPART
OF THIS AGREEMENT; AND (Y) AGREES IN WRITING TO HOLD SUCH SUBJECT SHARES OR
SHARE ACQUISITION RIGHTS (OR INTEREST IN SUCH SUBJECT SHARES OR SHARE
ACQUISITION RIGHTS) SUBJECT TO ALL OF THE TERMS AND PROVISIONS OF THIS
AGREEMENT; AND PROVIDED, FURTHER, THAT A STOCKHOLDER MAY, WITH THE CONSENT OF
PARENT (WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD), PLEDGE OR ENCUMBER
ANY SUBJECT SHARES OR SHARE ACQUISITION RIGHTS SO LONG AS SUCH PLEDGE OR
ENCUMBRANCE WOULD NOT IMPAIR SUCH STOCKHOLDER’S ABILITY TO PERFORM ITS
OBLIGATIONS UNDER THIS AGREEMENT.  SUCH STOCKHOLDER SHALL NOT, NOR SHALL SUCH
STOCKHOLDER PERMIT ANY ENTITY UNDER SUCH STOCKHOLDER’S CONTROL TO, DEPOSIT ANY
SUBJECT SHARES IN A VOTING TRUST.

 

4

--------------------------------------------------------------------------------


 


(D)           TO THE EXTENT REASONABLY REQUESTED BY PARENT, SUCH STOCKHOLDER
SHALL USE ALL COMMERCIALLY REASONABLE EFFORTS TO TAKE, OR CAUSE TO BE TAKEN, ALL
ACTIONS, AND TO DO, OR CAUSE TO BE DONE, AND TO ASSIST AND COOPERATE WITH PARENT
IN DOING, ALL THINGS NECESSARY TO CONSUMMATE, IN THE MOST EXPEDITIOUS MANNER
PRACTICABLE, THE TRANSACTIONS.  SUCH STOCKHOLDER SHALL NOT COMMIT OR AGREE TO
TAKE ANY ACTION INCONSISTENT WITH THE TRANSACTIONS.


 


(E)           SUCH STOCKHOLDER SHALL NOT, NOR SHALL SUCH STOCKHOLDER PERMIT ANY
OF ITS SUBSIDIARIES TO, AND SUCH STOCKHOLDER SHALL USE ALL COMMERCIALLY
REASONABLE EFFORTS TO CAUSE ITS AND ITS SUBSIDIARIES’ REPRESENTATIVES,
DIRECTORS, OFFICERS AND EMPLOYEES NOT TO, DIRECTLY OR INDIRECTLY, (I) SOLICIT,
INITIATE OR KNOWINGLY ENCOURAGE OR FACILITATE (INCLUDING BY WAY OF FURNISHING
NONPUBLIC INFORMATION) ANY INQUIRIES OR THE MAKING OF ANY PROPOSAL THAT
CONSTITUTES, OR WOULD REASONABLY BE EXPECTED TO LEAD TO, ANY ACQUISITION
PROPOSAL OR FRUSTRATING TRANSACTION, (II) ENTER INTO ANY AGREEMENT WITH RESPECT
TO ANY ACQUISITION PROPOSAL OR FRUSTRATING TRANSACTION OR (III) ENTER INTO,
CONTINUE OR OTHERWISE PARTICIPATE IN ANY DISCUSSIONS OR NEGOTIATIONS REGARDING
ANY ACQUISITION PROPOSAL OR FRUSTRATING TRANSACTION.


 


(F)            SUCH STOCKHOLDER SHALL NOT, NOR SHALL SUCH STOCKHOLDER PERMIT ANY
OF ITS SUBSIDIARIES TO, AND SUCH STOCKHOLDER SHALL USE ALL COMMERCIALLY
REASONABLE EFFORTS TO CAUSE ITS AND ITS SUBSIDIARIES’ REPRESENTATIVES,
DIRECTORS, OFFICERS AND EMPLOYEES NOT TO, DIRECTLY OR INDIRECTLY, ISSUE ANY
PRESS RELEASE OR MAKE ANY OTHER PUBLIC STATEMENT WITH RESPECT TO THE MERGER
AGREEMENT, THIS AGREEMENT, THE MERGER OR ANY OTHER TRANSACTIONS WITHOUT THE
PRIOR WRITTEN CONSENT OF PARENT, EXCEPT AS MAY BE REQUIRED BY APPLICABLE LAW.


 


(G)           SUCH STOCKHOLDER HEREBY WAIVES ANY APPRAISAL RIGHTS WITH RESPECT
TO ANY AND ALL SHARES OF SONGBIRD COMMON STOCK OWNED (OF RECORD OR BENEFICIALLY)
BY SUCH STOCKHOLDER IN CONNECTION WITH THE MERGER THAT SUCH STOCKHOLDER MAY
HAVE.


 


(H)           NOTHING IN THIS AGREEMENT SHALL BE INTERPRETED AS OBLIGATING ANY
STOCKHOLDER TO EXERCISE ANY SHARE ACQUISITION RIGHTS.


 


SECTION 4.           GRANT OF IRREVOCABLE PROXY; APPOINTMENT OF PROXY.  (A) EACH
STOCKHOLDER HEREBY SEVERALLY IRREVOCABLY GRANTS TO, AND APPOINTS, WILLIAM A.
FLETCHER, GEORGE BARRETT OR RICHARD EGOSI, IN THEIR RESPECTIVE CAPACITIES AS
DESIGNEES OF PARENT, AND EACH OF THEM INDIVIDUALLY, OR ANY OF THEM, SUCH
STOCKHOLDER’S PROXY AND ATTORNEY-IN-FACT (WITH FULL POWER OF SUBSTITUTION), FOR
AND IN THE NAME, PLACE AND STEAD OF SUCH STOCKHOLDER, TO VOTE ALL OF SUCH
STOCKHOLDER’S SUBJECT SHARES (OWNED OF RECORD) IN ACCORDANCE WITH SECTION 3 OF
THIS AGREEMENT.


 


(B)           EACH STOCKHOLDER REPRESENTS THAT ANY PROXIES HERETOFORE GIVEN IN
RESPECT OF SUCH STOCKHOLDER’S SUBJECT SHARES ARE NOT IRREVOCABLE AND THAT ALL
SUCH PROXIES ARE HEREBY REVOKED.


 


(C)           EACH STOCKHOLDER UNDERSTANDS AND ACKNOWLEDGES THAT PARENT IS
ENTERING INTO THE MERGER AGREEMENT IN RELIANCE UPON SUCH STOCKHOLDER’S EXECUTION
AND DELIVERY OF THIS AGREEMENT.  SUCH STOCKHOLDER HEREBY AFFIRMS THAT THE
IRREVOCABLE PROXY SET FORTH IN THIS SECTION 4 IS GIVEN IN CONNECTION WITH THE
EXECUTION OF THE MERGER AGREEMENT AND THAT SUCH IRREVOCABLE PROXY IS GIVEN TO
SECURE THE PERFORMANCE OF THE DUTIES OF SUCH STOCKHOLDER UNDER THIS AGREEMENT. 
SUCH STOCKHOLDER HEREBY FURTHER AFFIRMS THAT THE IRREVOCABLE PROXY IS COUPLED
WITH AN INTEREST

 

5

--------------------------------------------------------------------------------


 


AND MAY UNDER NO CIRCUMSTANCES BE REVOKED.  SUCH STOCKHOLDER HEREBY RATIFIES AND
CONFIRMS ALL THAT SUCH IRREVOCABLE PROXY MAY LAWFULLY DO OR CAUSE TO BE DONE BY
VIRTUE HEREOF.  THE IRREVOCABLE PROXY IS EXECUTED AND INTENDED TO BE IRREVOCABLE
IN ACCORDANCE WITH THE PROVISIONS OF SECTION 212(E) OF THE DGCL.


 


SECTION 5.           FURTHER ASSURANCES.  EACH STOCKHOLDER SHALL FROM TIME TO
TIME EXECUTE AND DELIVER, OR CAUSE TO BE EXECUTED AND DELIVERED, SUCH ADDITIONAL
OR FURTHER CONSENTS, DOCUMENTS AND OTHER INSTRUMENTS AS REQUESTED BY PARENT THAT
ARE NECESSARY TO CARRY OUT THE PURPOSE AND INTENT OF THIS AGREEMENT.


 


SECTION 6.           CERTAIN EVENTS.  EACH STOCKHOLDER SEVERALLY AGREES THAT
THIS AGREEMENT AND THE OBLIGATIONS HEREUNDER SHALL ATTACH TO THE SUBJECT SHARES
AND SHALL BE BINDING UPON ANY PERSON OR ENTITY TO WHICH LEGAL OR BENEFICIAL
OWNERSHIP OF ANY SUBJECT SHARES SHALL PASS, WHETHER BY OPERATION OF LAW OR
OTHERWISE, INCLUDING SUCH STOCKHOLDER’S ADMINISTRATORS OR SUCCESSORS, AND SUCH
STOCKHOLDER FURTHER AGREES TO TAKE ALL ACTIONS NECESSARY TO EFFECTUATE THE
FOREGOING.  EACH STOCKHOLDER SEVERALLY AGREES THAT EACH CERTIFICATE REPRESENTING
THE SUBJECT SHARES SHALL BE INSCRIBED WITH A LEGEND TO SUCH EFFECT.  IN THE
EVENT OF ANY STOCK SPLIT, STOCK DIVIDEND, RECLASSIFICATION, MERGER,
REORGANIZATION, RECAPITALIZATION OR OTHER CHANGE IN THE CAPITAL STRUCTURE OF THE
COMPANY AFFECTING THE CAPITAL STOCK OF THE COMPANY, THE NUMBER OF ORIGINAL
SHARES SHALL BE ADJUSTED APPROPRIATELY.  IN ADDITION, IN THE EVENT OF ANY OTHER
ACQUISITION (OF RECORD OR BENEFICIALLY) OF ADDITIONAL SHARES OF SONGBIRD COMMON
STOCK, OTHER CAPITAL STOCK OF THE COMPANY OR OTHER VOTING SECURITIES OF THE
COMPANY BY SUCH STOCKHOLDER (INCLUDING THROUGH THE EXERCISE OF ANY WARRANTS,
STOCK OPTIONS OR SIMILAR INSTRUMENTS), THE NUMBER OF SUBJECT SHARES LISTED ON
SCHEDULE A HERETO BESIDE THE NAME OF SUCH STOCKHOLDER SHALL BE ADJUSTED
APPROPRIATELY.  THIS AGREEMENT AND THE REPRESENTATIONS, WARRANTIES, COVENANTS,
AGREEMENTS AND OBLIGATIONS HEREUNDER SHALL ATTACH TO ANY ADDITIONAL SHARES OF
SONGBIRD COMMON STOCK, OTHER CAPITAL STOCK OF THE COMPANY OR OTHER VOTING
SECURITIES OF THE COMPANY ISSUED TO OR ACQUIRED (OF RECORD OR BENEFICIALLY) BY
ANY STOCKHOLDER DIRECTLY OR INDIRECTLY (INCLUDING THROUGH THE EXERCISE OF ANY
WARRANTS, STOCK OPTIONS OR SIMILAR INSTRUMENTS).


 


SECTION 7.           ASSIGNMENT.  NEITHER THIS AGREEMENT NOR ANY OF THE RIGHTS,
INTERESTS OR OBLIGATIONS UNDER THIS AGREEMENT SHALL BE ASSIGNED, IN WHOLE OR IN
PART, BY OPERATION OF LAW OR OTHERWISE, BY ANY OF THE PARTIES HERETO WITHOUT THE
PRIOR WRITTEN CONSENT OF THE OTHER PARTIES HERETO, EXCEPT THAT PARENT MAY
ASSIGN, IN ITS SOLE DISCRETION, ANY OF OR ALL ITS RIGHTS, INTERESTS AND
OBLIGATIONS UNDER THIS AGREEMENT TO ANY DIRECT OR INDIRECT WHOLLY OWNED
SUBSIDIARY OF PARENT, BUT NO SUCH ASSIGNMENT SHALL RELIEVE PARENT OF ANY OF ITS
OBLIGATIONS UNDER THIS AGREEMENT.  ANY PURPORTED ASSIGNMENT IN VIOLATION OF THIS
SECTION 7 SHALL BE VOID.  SUBJECT TO THE PRECEDING SENTENCES OF THIS SECTION 7,
THIS AGREEMENT SHALL BE BINDING UPON, INURE TO THE BENEFIT OF AND BE ENFORCEABLE
BY, THE PARTIES HERETO AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS.


 


SECTION 8.           TERMINATION.  EXCEPT AS SET FORTH BELOW, THIS AGREEMENT
SHALL TERMINATE UPON THE EARLIEST OF (I) THE EFFECTIVE TIME, (II) THE DATE OF
TERMINATION OF THE MERGER AGREEMENT AND (III) THE DATE OF ANY MATERIAL
MODIFICATION, WAIVER OR AMENDMENT OF THE MERGER AGREEMENT THAT AFFECTS ADVERSELY
THE CONSIDERATION PAYABLE TO STOCKHOLDERS OF SONGBIRD PURSUANT TO THE MERGER
AGREEMENT.  IN THE EVENT OF THE TERMINATION OF THIS AGREEMENT PURSUANT TO THIS
SECTION 8, EXCEPT AS SET FORTH HEREIN, THIS AGREEMENT SHALL FORTHWITH BECOME
NULL AND VOID, THERE SHALL BE NO LIABILITY ON THE PART OF ANY OF THE PARTIES,
AND ALL RIGHTS AND OBLIGATIONS OF EACH PARTY

 

6

--------------------------------------------------------------------------------


 


HERETO SHALL CEASE EXCEPT THAT THIS SECTION 8 AND SECTIONS 9 AND 11 SHALL
SURVIVE SUCH TERMINATION AND; PROVIDED, THAT NO SUCH TERMINATION OF THIS
AGREEMENT SHALL RELIEVE ANY PARTY HERETO FROM ANY LIABILITY FOR ANY BREACH OF
ANY PROVISION OF THIS AGREEMENT PRIOR TO TERMINATION.


 


SECTION 9.           GENERAL PROVISIONS.  (A) AMENDMENTS.  THIS AGREEMENT MAY
NOT BE AMENDED EXCEPT BY AN INSTRUMENT IN WRITING SIGNED BY ALL OF THE PARTIES
HERETO.


 


(B)           NOTICES.  ALL NOTICES, REQUESTS, CLAUSES, DEMANDS AND OTHER
COMMUNICATIONS UNDER THIS AGREEMENT SHALL BE IN WRITING AND SHALL BE DEEMED
GIVEN IF DELIVERED PERSONALLY, TELECOPIED (WITH CONFIRMATION) OR SENT BY
OVERNIGHT OR SAME-DAY COURIER (PROVIDING PROOF OF DELIVERY):


 

if to Parent, in accordance with Section 10.6 of the Merger Agreement; and

 

if to any Stockholder, at the addresses set forth on Schedule A hereto (or at
such other address as shall be specified by like notice).

 


(C)           INTERPRETATION.  WHEN A REFERENCE IS MADE IN THIS AGREEMENT TO A
SECTION OR A SCHEDULE, SUCH REFERENCE SHALL BE TO A SECTION OF, OR A SCHEDULE
TO, THIS AGREEMENT UNLESS OTHERWISE INDICATED.  THE HEADINGS CONTAINED IN THIS
AGREEMENT ARE FOR REFERENCE PURPOSES ONLY AND SHALL NOT AFFECT IN ANY WAY THE
MEANING OR INTERPRETATION OF THIS AGREEMENT.  WHENEVER THE WORDS “INCLUDE”,
“INCLUDES” OR “INCLUDING” ARE USED IN THIS AGREEMENT, THEY SHALL BE DEEMED TO BE
FOLLOWED BY THE WORDS “WITHOUT LIMITATION”.  THE WORDS “HEREOF”, “HEREIN” AND
“HEREUNDER” AND WORDS OF SIMILAR IMPORT WHEN USED IN THIS AGREEMENT SHALL REFER
TO THIS AGREEMENT AS A WHOLE AND NOT TO ANY PARTICULAR PROVISION OF THIS
AGREEMENT.  THE TERM “OR” IS NOT EXCLUSIVE.  THE WORD “EXTENT” IN THE PHRASE “TO
THE EXTENT” SHALL MEAN THE DEGREE TO WHICH A SUBJECT OR OTHER THING EXTENDS, AND
SUCH PHRASE SHALL NOT MEAN SIMPLY “IF”.  THE DEFINITIONS CONTAINED IN THIS
AGREEMENT ARE APPLICABLE TO THE SINGULAR AS WELL AS THE PLURAL FORMS OF SUCH
TERMS.  REFERENCES TO A PERSON ARE ALSO TO ITS PERMITTED SUCCESSORS AND ASSIGNS.


 


(D)           COUNTERPARTS; EFFECTIVENESS.  THIS AGREEMENT MAY BE EXECUTED IN
ONE OR MORE COUNTERPARTS, ALL OF WHICH SHALL BE CONSIDERED ONE AND THE SAME
AGREEMENT AND SHALL BECOME EFFECTIVE WHEN ONE OR MORE COUNTERPARTS HAVE BEEN
SIGNED BY EACH OF THE PARTIES HERETO AND DELIVERED TO THE OTHER PARTY.  THE
EFFECTIVENESS OF THIS AGREEMENT SHALL BE CONDITIONED UPON THE EXECUTION AND
DELIVERY OF THE MERGER AGREEMENT BY EACH OF THE PARTIES THERETO.


 


(E)           ENTIRE AGREEMENT; NO THIRD-PARTY BENEFICIARIES.  THIS AGREEMENT
(INCLUDING THE DOCUMENTS AND INSTRUMENTS REFERRED TO HEREIN) (I) CONSTITUTES THE
ENTIRE AGREEMENT AND SUPERSEDES ALL PRIOR AGREEMENTS AND UNDERSTANDINGS, BOTH
WRITTEN AND ORAL, AMONG THE PARTIES HERETO WITH RESPECT TO THE SUBJECT MATTER OF
THIS AGREEMENT AND (II) IS NOT INTENDED TO CONFER UPON ANY PERSON OTHER THAN THE
PARTIES HERETO (AND THE PERSONS SPECIFIED AS PROXIES IN SECTION 4) ANY RIGHTS OR
REMEDIES.


 


(F)            GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE, WITHOUT REGARD TO ITS
PRINCIPLES OF CONFLICTS OF LAWS.

 

7

--------------------------------------------------------------------------------


 


(G)           SEVERABILITY.  IF ANY TERM OR OTHER PROVISION OF THIS AGREEMENT IS
INVALID, ILLEGAL OR INCAPABLE OF BEING ENFORCED BY ANY RULE OF LAW OR PUBLIC
POLICY, ALL OTHER CONDITIONS AND PROVISIONS OF THIS AGREEMENT SHALL NEVERTHELESS
REMAIN IN FULL FORCE AND EFFECT.  UPON SUCH DETERMINATION THAT ANY TERM OR OTHER
PROVISION IS INVALID, ILLEGAL OR INCAPABLE OF BEING ENFORCED, THE PARTIES HERETO
SHALL NEGOTIATE IN GOOD FAITH TO MODIFY THIS AGREEMENT SO AS TO EFFECT THE
ORIGINAL INTENT OF THE PARTIES AS CLOSELY AS POSSIBLE TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW IN AN ACCEPTABLE MANNER AND TO THE END THAT THE
TRANSACTIONS CONTEMPLATED HEREBY ARE FULFILLED TO THE EXTENT POSSIBLE.


 


(H)           AGREEMENT MADE ONLY IN CAPACITY AS STOCKHOLDER.  NO PERSON
EXECUTING THIS AGREEMENT WHO IS OR BECOMES DURING THE TERM HEREOF A DIRECTOR,
OFFICER OR EMPLOYEE OF THE COMPANY MAKES ANY AGREEMENT OR UNDERSTANDING HEREIN
IN HIS OR HER CAPACITY AS SUCH A DIRECTOR, OFFICER OR EMPLOYEE OF THE COMPANY. 
EACH STOCKHOLDER SIGNS SOLELY IN HIS, HER OR ITS CAPACITY AS THE RECORD HOLDER
AND BENEFICIAL OWNER OF, OR THE TRUSTEE OF A TRUST WHOSE BENEFICIARIES ARE THE
BENEFICIAL OWNERS OF, THE SUBJECT SHARES AND NOTHING HEREIN SHALL REQUIRE ANY
ACTION TO BE TAKEN, OR LIMIT OR AFFECT ANY ACTIONS TAKEN, BY A STOCKHOLDER IN
HIS OR HER CAPACITY AS AN OFFICER, DIRECTOR OR EMPLOYEE OF THE COMPANY.


 


SECTION 10.         ENFORCEMENT; JURISDICTION.  THE PARTIES AGREE THAT
IRREPARABLE DAMAGE WOULD OCCUR IN THE EVENT THAT ANY OF THE PROVISIONS OF THIS
AGREEMENT WERE NOT PERFORMED IN ACCORDANCE WITH THEIR SPECIFIC TERMS OR WERE
OTHERWISE BREACHED.  IT IS ACCORDINGLY AGREED THAT THE PARTIES SHALL BE ENTITLED
TO AN INJUNCTION OR INJUNCTIONS TO PREVENT BREACHES OF THIS AGREEMENT AND TO
ENFORCE SPECIFICALLY THE TERMS AND PROVISIONS OF THIS AGREEMENT IN ANY COURT OF
THE UNITED STATES LOCATED IN THE STATE OF DELAWARE OR IN ANY DELAWARE STATE
COURT, THIS BEING IN ADDITION TO ANY OTHER REMEDY TO WHICH THEY ARE ENTITLED AT
LAW OR IN EQUITY.  IN ADDITION, EACH OF THE PARTIES HERETO (A) CONSENTS TO
SUBMIT ITSELF TO THE PERSONAL JURISDICTION OF ANY COURT OF THE UNITED STATES
LOCATED IN THE STATE OF DELAWARE OR OF ANY DELAWARE STATE COURT IN THE EVENT OF
ANY ACTION, SUIT OR PROCEEDING TO ENFORCE THIS AGREEMENT, (B) AGREES THAT IT
WILL NOT ATTEMPT TO DENY OR DEFEAT SUCH PERSONAL JURISDIC­TION BY MOTION OR
OTHER REQUEST FOR LEAVE FROM ANY SUCH COURT, (C) AGREES THAT IT WILL NOT BRING
ANY ACTION RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT IN ANY COURT OTHER THAN A COURT OF THE UNITED STATES LOCATED IN THE
STATE OF DELAWARE OR A DELAWARE STATE COURT AND (D) WAIVES ANY RIGHT TO TRIAL BY
JURY WITH RESPECT TO ANY CLAIM OR PROCEEDING RELATED TO OR ARISING OUT OF THIS
AGREEMENT OR ANY TRANSACTION CONTEMPLATED BY THIS AGREEMENT.


 


SECTION 11.         AGENT FOR SERVICE OF PROCESS.  PARENT AND EACH STOCKHOLDER
HEREBY APPOINTS THE CORPORATION TRUST COMPANY, WITH OFFICES ON THE DATE HEREOF
AT CORPORATION TRUST CENTER, 1209 ORANGE STREET, WILMINGTON, DELAWARE 19801, AS
ITS AUTHORIZED AGENT (THE “AUTHORIZED AGENT”), UPON WHOM PROCESS MAY BE SERVED
IN ANY SUIT, ACTION OR PROCEEDING TO ENFORCE THIS AGREEMENT THAT MAY BE
INSTITUTED IN ANY COURT DESCRIBED IN SECTION 10.  PARENT AND EACH STOCKHOLDER
AGREE TO TAKE ANY AND ALL ACTION, INCLUDING THE FILING OF ANY AND ALL DOCUMENTS,
THAT MAY BE NECESSARY TO ESTABLISH AND CONTINUE SUCH APPOINTMENT IN FULL FORCE
AND EFFECT AS AFORESAID.  PARENT AND EACH STOCKHOLDER AGREE THAT SERVICE OF
PROCESS UPON THE AUTHORIZED AGENT SHALL BE, IN EVERY RESPECT, EFFECTIVE SERVICE
OF PROCESS UPON PARENT OR SUCH STOCKHOLDER, AS THE CASE MAY BE.

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Parent and the Stockholders have duly executed this
Agreement, all as of the date first written above.

 

 

TEVA PHARMACEUTICAL INDUSTRIES LIMITED

 

 

 

 

 

 

 

 

 

 

by

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

by

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

STOCKHOLDERS:

 

 

 

 

 

 

RAKEPOLL FINANCE N.V.

 

 

 

 

 

 

 

 

 

 

by

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

ALCO CHEMICALS, INC.

 

 

 

 

 

 

 

 

 

 

by

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

NORA REAL ESTATE S.A.

 

 

 

 

 

 

 

 

 

 

by

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

Carlo Salvi

 

 

9

--------------------------------------------------------------------------------


 

Schedule A

 

 

Name and
Address of
Stockholder

 

Number of
Shares of
Songbird
Common Stock
Owned
of Record and
Beneficially

 

Number of Shares under
Options for Songbird
Common Stock

 

Number of
Shares under Warrants for
Songbird Common Stock

 

 

 

 

(Identify each Option)

 

(Identify each Warrant)

 

 

 

 

 

 

 

Mr. Carlo Salvi

 

2,990,472

 

150,000 (granted 4/24/98)
50,000 (granted 2/26/01

 

170,236 (Dec. ‘97)
250,000 (June ’99)

 

 

 

 

 

 

 

c/o SICOR-Societa Italiana Corticosterodi S.p.A
Via Terrazzano 77
20017 Rho, Milan
Italy
Attention: Carlo Salvi
Telephone: 011-39-2-930-3981

 

 

 

 

 

 

 

 

 

 

 

 

 

Notices copied to:
Simpson Thacher & Bartlett LLP
New York, NY  10017
Attention:  Alan M. Klein, Esq.
Telephone:  (212) 455-2000
Facsimile:  (212) 455-2502

 

 

 

 

 

 

 

 

 

 

 

 

 

Rakepoll Finance N.V.

 

18,150,000

 

0

 

0

 

 

 

 

 

 

 

c/o SICOR-Societa Italiana Corticosterodi S.p.A
Via Terrazzano 77
20017 Rho, Milan
Italy
Attention: Carlo Salvi
Telephone: 011-39-2-930-3981

 

 

 

 

 

 

 

 

 

 

 

 

 

Notices copied to:
Simpson Thacher & Bartlett LLP
New York, NY  10017
Attention:  Alan M. Klein, Esq.
Telephone:  (212) 455-2000
Facsimile:  (212) 455-2502

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

Nora Real Estate S.A.

 

575,000

 

0

 

0

 

 

 

 

 

 

 

c/o SICOR-Societa Italiana Corticosterodi S.p.A
Via Terrazzano 77
20017 Rho, Milan
Italy
Attention: Carlo Salvi
Telephone: 011-39-2-930-3981

 

 

 

 

 

 

 

 

 

 

 

 

 

Notices copied to:
Simpson Thacher & Bartlett LLP
New York, NY  10017
Attention:  Alan M. Klein, Esq.
Telephone:  (212) 455-2000
Facsimile:  (212) 455-2502

 

 

 

 

 

 

 

 

 

 

 

 

 

Alco Chemicals, Inc.

 

50,000

 

0

 

0

 

 

 

 

 

 

 

c/o SICOR-Societa Italiana Corticosterodi S.p.A
Via Terrazzano 77
20017 Rho, Milan
Italy
Attention: Carlo Salvi
Telephone: 011-39-2-930-3981

 

 

 

 

 

 

 

 

 

 

 

 

 

Notices copied to:
Simpson Thacher & Bartlett LLP
New York, NY  10017
Attention:  Alan M. Klein, Esq.
Telephone:  (212) 455-2000
Facsimile:  (212) 455-2502

 

 

 

 

 

 

 

--------------------------------------------------------------------------------